UNITED STATES COURT OF APPEALS FOR THE FEDERAL CIRCUIT



                                     April 16, 2008


                                      ERRATA




Appeal No. 2007-1249, -1286


MICROPROCESS ENHANCE V TEXAS INST.


Decided: April 1, 2008                                Precedential Opinion



Please make the following change:

Page 18, lines 14-17: the text has been amended to read as follows:

             After the word Id. at line 14, strike:

      “ Phillips teaches that these sources should be accorded relative weights in the
      order listed, with the words of the claims themselves being the most relevant. Id.
      at 1314–19. Accordingly, we discuss each source of meaning of the claim term
      “the pipeline stage” in this order. ”

             And replace with:

      --   Phillips teaches that these sources should be accorded relative weights
      depending on the circumstances of the case, with intrinsic sources being the
      most relevant. Id. at 1314–19. Accordingly, we discuss each source of meaning
      of the claim term “the pipeline stage,” granting each source the required relative
      weight. --